Citation Nr: 0502349	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

2.  Entitlement to an increased rating for chronic patellar 
tendonitis of the left knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased initial rating for tendonitis 
of the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran has reported active service from August 1980 to 
May 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

During a hearing held before the undersigned, in December 
2003, it was clarified that the only issues in appellate 
status were those that are set forth on the first page of 
this decision.  No other issue is before the Board at this 
time.

In June 2004, the Board remanded this case for further 
development.  The case has returned for appellate action.  

In November 2004, VA received a letter from the veteran in 
which he appears to raise the issue of entitlement to service 
connection for a post-surgical scar of the left knee.  The 
Board refers this issue for appropriate action.

The Board will address the issues of entitlement to an 
increased rating for chronic patellar tendonitis of the left 
knee, currently evaluated as 20 percent disabling, and to an 
increased initial rating for tendonitis of the right knee, 
currently evaluated as 10 percent disabling, in the Remand 
section of this action.  The issues are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's headaches occur 21 out of 30 days a month, 
require several types of prescribed pain relief medication, 
last from several hours to all day, and result in economic 
inadaptability.  


CONCLUSION OF LAW

The criteria for the award of an increased rating, to 50 
percent and no higher, for the veteran's service-connected 
headaches have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Given the favorable action taken below, however, the 
Board concludes that no further action pertinent to this 
appeal is required at this time.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal. The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision assigning an 
initial 10 percent disability rating for migraine headaches. 
38 C.F.R. § 4.71a. The rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this provision, a 10 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Applying the criteria set forth above, the Board finds that 
the overall nature and resulting impairment from the 
veteran's headaches more nearly approximates the criteria for 
a 50 percent rating set forth in Diagnostic Code 8100.  As 
noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements: severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific character.

In this case, by the veteran's own reports, he experiences 
severe headaches.  He reports that these prostrating attacks 
occur frequently throughout an average month and are of such 
severity that they interfere with his ability to carry out 
his duties at work.  He also has been prescribed a number of 
medications since service to relieve his migraines, with 
limited success. 

The medical evidence of record corroborates the veteran's 
contentions.  The service medical records show that he was 
treated for headaches.  The post-service VA and non-VA 
medical evidence shows that he has been consistently treated 
for severe migraine headaches.  

This is evident most recently in an August 2004 VA 
neurological examination report.  The VA examiner assessed 
the veteran with chronic daily headaches with migrainous 
features.  The veteran had a headache frequency of about 21 
out of 30 days a month.  The examiner described the veteran's 
headaches as severe, debilitating and prostrating, which 
seemed to be resistant to conventional therapy requiring 
frequent treatment.  It was noted that it was very difficult 
for the veteran to work with this severe head pain present 3 
days out of 4.  The examiner also noted that, based on prior 
experience, patients who have significant migraine and 
coexisting mental health disorders were particularly 
resistant to treatment, as in this case.  The examiner felt 
that the veteran was this type of patient.  

The veteran's described migraines were noted to be extremely 
characteristic, textbook descriptions of a migraine disorder.  
The examiner noted that it was common for migraine disorders 
to evolve into a chronic daily headache picture, especially 
with coexisting mental health issues.

In various written statements of record, the veteran has 
reported that he has had to miss work.  He reported that his 
migraine disorder had caused him to be reprimanded by his 
employer for missing too much work.  The veteran has provided 
letters from his employer reprimanding him for missing too 
much time from work.  While the letters do not specifically 
address the veteran's headaches, they do show that he has 
been missing work.

The subsequent VA medical evidence of record shows that he 
has been routinely treated for his migraines.  VA outpatient 
treatment records dated since the late 1990s show that the 
prescribed medication has not effectively relieved the 
frequency and severity of his attacks.  

With respect to the frequency of these reportedly severe 
headaches, in December 2003 the veteran testified before the 
undersigned sitting in Washington, DC.  Summarizing his 
testimony, the veteran claimed that the headaches occurred 
frequently during the week.  The Board finds, based on a 
review of the entire record, that the frequent and severe 
headaches as described above, more nearly approximates the 
criteria for a 50 percent rating.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that a 50 percent 
rating for headaches is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2004).  As noted, this represents the 
maximum available schedular evaluation.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In Fanning v. Brown, 4 Vet. App. 
225, 229 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the Board was required to consider 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
where the record contains evidence that the veteran's 
disability required frequent hospitalizations and bed rest 
which interfere with employability.  This case is clearly 
distinguishable from Fanning because no such evidence of 
record.  Accordingly, based on a review of the current 
evidence of record, the Board finds that the record has not 
raised the issue of extraschedular entitlement.  Cf. Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1993).  Consequently, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 5 Vet. 
App. 88, 95 (1996) and VAOPGCPRC 6-96 (August 16, 1996).  If 
the veteran wishes to raise this issue, he must raise this 
issue specifically with the RO.  In any event, the issue is 
not before the Board at this time.


ORDER

A 50 percent initial rating for migraine headaches is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims for an initial increased rating for a right knee 
disability and the rating for the left knee disability. 

In the June 2004 Remand, the Board requested that a VA 
examiner determine whether the veteran had arthritis of the 
knees.  According to the August 2004 VA orthopedic 
examination report, the examiner noted that an x-ray study of 
the veteran's knees was ordered and that the report would be 
available in VISTA.  Without the x-ray study, the examiner 
diagnosed the veteran with "likely" early patellofemoral 
degenerative disease of the knees.  The Board notes that the 
requested x-ray report of the veteran's knees is not of 
record.  

An x-ray study is important in this case because the VA 
General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  The 
veteran maintains that he has instability in both knees, and 
that he has been prescribed knee braces.  Without, however, 
the results of this report, it is unclear if the veteran 
currently has arthritis in his knees.  Thus, this x-ray study 
may assist the veteran in this case.  

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:  

1.  The RO should obtain a copy of the x-
ray report of the veteran's knees that is 
in VISTA, which is referenced in the 
August 2004 VA orthopedic examination 
report.

2.  Then, the RO should readjudicate the 
issues on appeal in light of all 
pertinent evidence and legal authority.  

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


